DETAILED ACTION
Claims 1, 5-6, 8, 10-18, 20-24 are pending.
	Applicants response filed 4/22/2022 has been received and entered in the application.

Action Summary
Claims 1-3, 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Publication 2003/0195179) and further in view of Samson (EP 1 998 783) is maintained with modification due to applicant’s amendment of claims.

Response to Arguments
	
Applicant again argue that although Sawa discloses other antiphlogistic-analgesics however, the preferred compound is indomethacin.  This argument has been fully considered but has not been found persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, just because indomethacin is the preferred does not mean that Sawa does not disclosed atropine.
		
	Applicants again argue that Sawa and Samson fail to describe or provide a reason to arrive at an aqueous solution comprising less than 10% of a degradant of atropine or atropine sulfate.  This if argument has been fully considered but has not been found persuasive. Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine (paragraph 0019 and 0046).  Sawa teaches that may be prepared at a concentration of from about 0.1 to about 1.0 w/v % when used in the form of suspension-type eye drops (pargraph 0047).  Sawa teaches isotonizers (sodium chloride, potassium chloride, glycerol, mannitol, sorbitol, boric acid, borax, glucose, propylene glycol, etc.), buffers (phosphate buffer, acetate buffer, borate buffer, carbonate buffer, citrate buffer, tris buffer, glutamic acid, .epsilon.-aminocaproic acid, sodium acetate, boric acid, borax, etc.), preservatives (chlorobutanol, benzyl alcohol, sodium dehydroacetate, sodium edetate, benzalkonium chloride, benzethonium chloride, methyl p-hydroxybenzoate, ethyl p-hydroxybenzoate, propyl p-hydroxybenzoate, boric acid, borax, etc.), thickening agents (hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, polyvinylalcohol, polyethylene glycol, etc.) (paragraph 0049).  Sawa teaches Sodium dihydrogen phosphate, dihydrate, sodium chloride, polysorbate 80, polyvinylpyrrolidone K25, sodium alginate and benzalkonium chloride were added to about 80 mL of purified water and dissolved (example 1 and 3). Sawa teaches eye drops compositions with pH values of 7.0, 5.0, 4.0 (examples 1-3).  With regards to the limitation of less than about 10% of a degradant is deemed a property of said composition.  Thus the claiming of a new use, new function or unknown property which is inherently and/or obvious present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
	Applicants again argue that Sawa and Samson fail to describe or provide a reason to arrive at an aqueous solution comprising atropine or atropine sulfate wherein the aqueous solution wherein the atropine is dissolved in the aqueous solution.  This argument has been fully considered but has not been doused persuasive.  Sawa teaches eye drops compositions with pH values of 7.0, 5.0, 4.0 (examples 1-3).  It would been obvious to one of when used as in the art to optimize the PH levels within the aqueous solution since cell art discloses that a pH can be 4.0, 5.0 and 7.0. It is well within the skilled artisan to adjust the pH of a composition to the desired pH with a reasonable expectation absence evidence to the contrary. Regarding the limitation of “wherein the atropine or atropine sulfate is dissolved in the aqueous solution” is a product by process.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ) (MPEP 2113).  In this case, Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine.  Which directly implies that atropine is dissolved in the aqueous solution of the teachings of Sawa with a reasonable expectation of success absence evidence to the contrary.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 10-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Publication 2003/0195179) and further in view of Samson (EP 1 998 783) both are of record.

Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine (paragraph 0019 and 0046).  Sawa teaches that may be prepared at a concentration of from about 0.1 to about 1.0 w/v % when used in the form of suspension-type eye drops (pargraph 0047).  Sawa teaches isotonizers (sodium chloride, potassium chloride, glycerol, mannitol, sorbitol, boric acid, borax, glucose, propylene glycol, etc.), buffers (phosphate buffer, acetate buffer, borate buffer, carbonate buffer, citrate buffer, tris buffer, glutamic acid, .epsilon.-aminocaproic acid, sodium acetate, boric acid, borax, etc.), preservatives (chlorobutanol, benzyl alcohol, sodium dehydroacetate, sodium edetate, benzalkonium chloride, benzethonium chloride, methyl p-hydroxybenzoate, ethyl p-hydroxybenzoate, propyl p-hydroxybenzoate, boric acid, borax, etc.), thickening agents (hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, polyvinylalcohol, polyethylene glycol, etc.) (paragraph 0049).  Sawa teaches Sodium dihydrogen phosphate, dihydrate, sodium chloride, polysorbate 80, polyvinylpyrrolidone K25, sodium alginate and benzalkonium chloride were added to about 80 mL of purified water and dissolved (example 1 and 3). Sawa teaches eye drops compositions with pH values of 7.0, 5.0, 4.0 (examples 1-3). Sawa teaches composition that has a preservation and absence of a preservative (examples 1-5).  Sawa teaches that benzalkonium chloride is in the concentration of 0.005 g and  0.0005 g (examples 1-4), which corresponds to 5 mg and .5 mg respectively)(examples 1-3).
Sawa does not disclose EDTA. 
Samson teaches that EDTA is a preferred stabilizer (paragraph 0044).  Samson teaches sterile water (throughout document
 It would have been obvious to one of ordinary skills in the art to employ EDTA in the composition of Sawa an eye drop.  One would have been motivated to employ EDTA because is it known in the art that EDTA is an preservative as taught by Samson with a reasonable expectation of success absence evidence of the contrary. 
It would have been obvious to one of ordinary skills to employ a eye drop composition in sterile formulation.  One would have been motivated to have a sterile solutions because it is known that eye drop are sterile expressly since sterile water is employ to eye drops as taught by Samson with a reasonable expectation of success absence evidence to the contrary.
	With regards to the limitations of the storage and temperature of the composition  which is all deemed properties of said composition.   Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	Regarding the limitation of “wherein the atropine or atropine sulfate is dissolved in the aqueous solution” is a product by process.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ) (MPEP 2113).  In this case, Sawa teaches an aqueous suspension wherein the antiphogistic-analgesic may be atropine.  Which directly implies that atropine is dissolved in the aqueous solution of the teachings of Sawa with a reasonable expectation of success absence evidence to the contrary.

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
With regards to the claim limitation of “essentially free of procaine and benactyzine or pharmaceutically acceptable salts thereof”, Sawa and Samson are completely silent with regards to the composition possessing either procaine or benactyzine, therefore both Sawa and Samson meets this claim limitation.
	With regards to the concentration of atropine, Sawa discloses the concentration of 0.1 to 1 percent weight by volume. Sawa teaches a pH adjustor to a pH of 7.0, 5.0, 4.0  , a toxicity adjustor (e.g. sodium chloride).  Sawa teaches the addition of hydroxypropylmethyl-cellulose (e.g. viscosity agent).  It would have been obvious to optimize the agents.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of atropine, buffer, tonicity adjusting agent, viscosity agent, preservative, stabilizing agent provided in the composition, according to the guidance provided by Sawa, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1, 5-6, 8, 10-18, 20-24 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627